Case 0:19-cv-63111-MGC Document 19 Entered on FLSD Docket 09/14/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  EDWARD MARCUS GRIFFIN,

                Plaintiff,                            Case No.: 0:19-cv-63111-MGC

  v.

  ACCOUNT RESOLUTION
  SERVICES,

              Defendant.
  _________________________________/

                         DEFENDANT’S NOTICE OF COMPLIANCE

         COMES NOW Defendant ACCOUNT RESOLUTION SERVICES (hereinafter

  “Defendant”) by and through its undersigned counsel, and file its Notice of Compliance with the

  Order of Referral and Order Regarding Court Practices and Procedures [DE 04] and states as

  follows:

         1.     On December 19, 2019, the Court entered the Order of Referral and Order

  Regarding Court Practices and Procedures [DE 04], which required Plaintiff to file a Statement of

  Claim within twenty-one (21) days of the date of the Order.

         2.     More than seven (7) months and two-hundred thirty-five (235) days after the

  original due date, and only in response to the Court’s Endorsed Order to Show Cause [DE 12]

  Plaintiff filed a Statement of Claim on August 31, 2020 [DE 14].

         3.     In accordance with the Court’s Order, Defendant filed its timely Response to

  Plaintiff’s Statement of Claim on September 14, 2020 [DE 18] and hereby files its timely Notice

  of Compliance with this Court’s Order.
Case 0:19-cv-63111-MGC Document 19 Entered on FLSD Docket 09/14/2020 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on

  September 14, 2020, via the Clerk of Court’s CM/ECF system which will provide electronic

  notice to Mitchell L. Fraley, Esquire at mitchell@fraleyfirm.com (Attorneys for Plaintiff).

                                                     /s/ Mary Grace Dyleski
                                                      Ernest H. Kohlmyer, III
                                                      Florida Bar No.: 110108
                                                      skohlmyer@shepardfirm.com
                                                      Mary Grace Dyleski
                                                      Florida Bar No.: 143383
                                                      mdyleski@shepardfirm.com
                                                      Shepard, Smith, Kohlmyer & Hand, P.A.
                                                      2300 Maitland Center Pkwy, Ste. 1000
                                                      Maitland, FL 32751
                                                      Tel: 307-622-1772; Fax: 407-622-1884
                                                      Attorneys for Defendant




                                                 2
